Citation Nr: 0203833	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  97-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a neck disability as a result of a 
September 1994 motor vehicle accident.  

2.  Whether the veteran is competent for Department of 
Veterans Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the veteran's claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for a neck 
disability.  On March 18, 1997, the veteran attended a 
personal hearing before a Hearing Officer.  The Hearing 
Officer's March 1997 decision/Supplemental Statement of the 
Case reports testimony from that hearing, however, the 
transcript of this hearing is not of record.  In July 2000, 
VA attempted to locate the hearing transcript without 
success, and in August 2000, to avoid any prejudice to the 
veteran, VA informed the veteran of his right to another 
hearing.  The veteran promptly responded that he did not want 
a hearing.  In September 2000, the Board remanded this claim 
to the RO for further development and adjudication.  

This matter also came before the Board from a December 2000 
RO determination that the veteran was incompetent for VA 
benefit purposes.  A hearing with respect to this claim was 
held at the RO in December 2000.  

As noted in the September 2000 Board remand, in July 1996, 
the veteran raised a claim of entitlement to service 
connection for a bilateral leg condition.  As this claim has 
not been developed for appellate review, it is again referred 
to the RO for appropriate action (the Board observes that 
some development of this claim may have already been 
undertaken, as reflected by a December 2001 deferred rating 
action). 



FINDINGS OF FACT

1.  Any neck injury sustained on September 9, 1994, did not 
result from an essential activity or function within the 
scope of VA treatment, and did not result in any current neck 
disability.

2.  The veteran does not have the mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds, without limitation


CONCLUSIONS OF LAW

1.  Entitlement to compensation under 38 U.S.C.A. § 1151, for 
an injury of the neck, has not been established.  38 U.S.C.A. 
§§ 1151 (West 1991); 38 C.F.R. §§ 3.358 (2001).

2.  The veteran is not competent for VA purposes.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.353 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The veteran and his representative contend, in substance, 
that the veteran is entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151, for an injury of the neck 
sustained in September 1994, and that he is competent for VA 
purposes. 

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim. 

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the veteran was sent a letter in 
April 2001 which explained, among other things, the VCAA and 
what evidence was needed to substantiate his claims.  
Further, the record reflects that during the course of this 
appeal, the veteran was provided with a Statements of the 
Case and Supplemental Statements of the Case which provided 
adequate notification of the information and medical evidence 
necessary to substantiate these claims.  In addition, 
adequate, contemporaneous medical evidence is of record, 
which includes VA examination and hospital reports.  Finally, 
evidence was gathered and associated with the record pursuant 
to the September 2000 Board remand.  

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claims and evidence relevant to 
the claims has been properly developed.  As such there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims.


I. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a neck disability as a result of a 
September 1994 motor vehicle accident.

a.  Factual Background 

The veteran and his representative claim that the veteran is 
entitled to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a neck disability incurred as a result 
of a September 1994 motor vehicle accident.  

At the outset, it is noted that the veteran is a bilateral 
leg amputee, and has flaccid paralysis of the left arm and 
left leg as residuals of a cerebrovascular accident in 1992.  
He is wheelchair bound and in receipt of special monthly 
pension on account of need of regular aid and attendance.  He 
and his representative assert that he sustained injury to his 
neck while a passenger in a VA vehicle traveling from the 
Temple VA Medical Center (VAMC), where he had been for an 
appointment, to the Waco VAMC on September 9, 1994, where he 
was then admitted for inpatient treatment of a psychiatric 
disorder and polysubstance abuse.  

Essentially, the veteran has asserted, in various statements 
of record and during an interview in October 1995 (with the 
Regional Counsel in Waco) in conjunction with an 
administrative tort claim he had filed (a claim separate from 
this claim, and over which the Board has no jurisdiction), 
that the vehicle ran off the road and went into two ditches.  
He noted that since he was confined to a wheelchair, he was 
unable to brace himself and injured his neck.  He has 
indicated that he hit his head on the windshield, and the 
next day he had neck and shoulder pain.  The veteran filed 
his claim for compensation under 38 U.S.C.A. § 1151 in 
September 1994, and has contended that the VA driver was 
negligent in his duties, in that he failed to pay attention 
to the road and was speeding.

The driver of the vehicle was also interviewed in October 
1995, and related that at the time of the incident, the 
veteran was riding in the front seat of the four-door vehicle 
and was wearing a safety belt.  He stated that he moved the 
vehicle into the left lane to pass another vehicle on the 
right, when a vehicle in the right lane pulled in front of 
him, causing him to swerve to left an into a grassy median.  
The driver related that after regaining control of the 
vehicle, he re-entered the left lane, crossed over to the 
right, and then pulled off of the interstate on to an access 
road.  He stated that he then stopped the vehicle and checked 
the veteran, who indicated that he was "okay."  He noted 
that he offered to take the veteran to the hospital to be 
checked out, but that he declined.  Finally, the driver noted 
that it was his impression that there was nothing about the 
incident that could have caused the veteran any type of 
injury, as there was no impact and the veteran was well 
secured.  

VA outpatient treatment records reflect that the veteran was 
seen on September 12, 1994, and complained of neck pain 
secondary to a whiplash injury sustained in a motor vehicle 
accident of a few days earlier.  X-rays of the cervical spine 
taken that day revealed that the vertebrae were in good 
alignment with normal interspaces, and oblique views showed 
no evidence of encroachment on the foramina.  There were no 
cervical ribs.  The impression listed on the radiographic 
report was that the cervical spine was normal.  

Subsequent outpatient treatment records, dated from November 
1994 through December 1995, reflect that the veteran 
continued to complain of, among other things, neck pain as a 
result of the accident, and that he was prescribed medication 
and told to treat the pain with heat.  

In December 1995, the Regional Counsel interviewed a staff 
physician from the VAMC Waco, who indicated that while it was 
probable that, given the nature of the accident and the 
veteran's condition, an injury occurred, it was unlikely that 
anything more than a muscle strain resulted, and that this 
strain should have resolved in six to eight weeks.  The 
physician pointed out that the fact that the veteran was able 
to do arm raises and curls with eight pound weights as well 
as "wall pulls" two months after the accident indicates 
that he recovered from any muscle strain sustained in the 
accident.  

In a December 1995 interview also conducted by the Regional 
Counsel, a VA kinesiotherapist indicated that her records 
reflected that the veteran has able to do certain therapeutic 
exercises.  For example, she pointed out that in September 
1995, he was able to do shoulder and arm exercises, lifting 
five and eight pound weights, and that if there was any 
significant degree of neck, shoulder, or back pain, his 
abilities to execute these exercises would have been severely 
inhibited.  She noted she did not recall, nor did her records 
reflect, that the veteran made any such complaints or that 
the exercises were limited.  

A VA orthopedic examination was accomplished in November 
1997, the report of which reflects that the veteran gave a 
history of a whiplash injury in September 1994, and that he 
attributed current neck pain and stiffness to this injury.  
Objective findings included cervical pain when exceeding 
certain degrees of motion, no serious abnormality, a soft, 
nontender trapezius, and that all deep tendon reflexes on the 
arm were present and probably exaggerated.  The veteran was 
diagnosed with cervical spondylosis, post traumatic.  

In May 1998 another VA orthopedic examination was 
accomplished, the report of which reflects the veteran's 
continued complaints of neck pain, which he again related to 
the motor vehicle accident of September 1994.  The veteran 
reported current symptoms of morning neck stiffness, limited 
motion, and that pain is exacerbated by pushing his 
wheelchair.  

On physical examination, the veteran denied numbness and 
tingling in his upper extremities (although he later noted 
that he had occasional numbness in the fingertips of his 
right hand), but complained of neck pain in the posterior 
right side (in the paraspinous muscles) of his neck at the 
base of his skull and into his upper back.  Further 
examination revealed no deformity, swelling, warmth, or 
redness of the neck or upper back, and there was no objective 
evidence of painful motion and no spasm noted; the veteran 
did complain of pain on motion.  Further, there was no 
atrophy of the musculature of the back, no postural 
abnormalities or fixed deformities, and no neurologic 
abnormalities.  X-rays taken in conjunction with this 
examination showed curvature of the mid and upper cervical 
spine obscuring the upper right neuroforamina, but that the 
cervical spine was otherwise unremarkable.  The examiner also 
noted that an magnetic resonance imaging (MRI) study 
conducted in 1996 showed a slight decrease in marrow signal 
but no evidence of disc bulging, herniation, or cervical 
stenosis.  

As a result of this examination, the veteran was diagnosed 
with cervical strain with intermittent muscle spasms.  The 
examiner commented that if the veteran is in fact being 
treated for a neck condition as reported on the examination, 
it resulted from something that occurred subsequent to the 
1996 MRI study.  The examiner opined that if the veteran 
suffered an injury in September 1994, it was most likely no 
more than a muscle strain.  

A December 1998 outpatient treatment record notes an initial 
impression of chronic neck pain secondary to the 1994 motor 
vehicle accident.  

A VA orthopedic examination was accomplished in October 2001, 
during which the veteran again related that he was involved 
in a motor vehicle accident in 1994 and suffered a neck 
injury.  The veteran again related that he has had constant 
neck pain since the accident as well as headaches.  He noted 
that pain is relieved by medication, a heat pad, physical 
therapy, and a cervical collar.

The examiner noted that X-rays taken a few days after the 
accident (noted above) showed that the cervical spine was 
normal, and that the 1996 MRI showed no evidence of a 
herniated disc, compression fracture, or other similar 
pathology.  The examiner also noted that cervical spine X-
rays taken in February 2001 showed minor degenerative 
changes, and that this was almost certainly due to the 
normal aging process.  She noted that there was no objective 
evidence of additional disability (in addition to the 
veteran's disabilities described above) that could be 
attributed to the September 9, 1994 accident.  




b.  Legal Analysis

Again, the veteran and his representative claim that the 
veteran is entitled to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a neck disability as a 
result of a September 9, 1994 motor vehicle accident.

The relevant statutory criteria applicable to this case 
appear at 38 U.S.C.A. § 1151 (West 1991), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a) (2001).

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter "the Court") in the case of Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published 
an interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to include the 
requirement that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable. 38 U.S.C.A. 
§ 1151(a)(1)(A)(B) (West Supp. 2001); see also VAOPGCPREC 
40- 97 (Dec. 31, 1997).

A review of the record reflects that the veteran's claim was 
filed in September 1994 and, therefore, the amended 
38 U.S.C.A. § 1151 is not for application in this case.

On January 29, 1997, VA General Counsel issued an opinion, 
which addressed the question of whether the provisions of 
38 U.S.C.A. § 1151 authorizing monetary benefits for 
disability incurred as the "result of hospitalization" 
would apply to disability incurred during hospitalization 
but which was unrelated to a program of medical treatment.  
VAOPGCPREC 7-97 (January 29, 1997).  In addressing this 
question, General Counsel indicated that in determining 
whether injuries suffered during hospitalization are the 
"result of hospitalization" for purposes of 38 U.S.C.A. 
§ 1151, it is necessary for the fact finder to determine the 
cause or risks which precipitated the injuries, and then to 
determine whether those risks arose from the claimant or 
from the conditions or circumstances of hospitalization.  
The General Counsel held that an injury caused by a fall may 
be considered a result of hospitalization where the 
conditions or incidents of hospitalization caused or 
contributed to the fall or the severity of the injury.  It 
was also held that a fall due solely to the patients' 
inadvertence, want of care, or preexisting disability 
generally does not result from hospitalization.

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the Court 
affirmed a Board decision which denied a claim for benefits 
pursuant to 38 U.S.C.A. § 1151 because the veteran's injury 
was coincidental to, but not the result of, VA action.  In 
Sweitzer, the veteran had checked into a VAMC radiology 
department for X-rays, and upon doing so, was advised that 
there would be a twenty minute wait.  Thereafter, he decided 
to take a walk, left the clinic area, and proceeded to a 
building area where he began to read a bulletin board.  
While doing so, an unidentified patient in a motorized 
wheelchair rounded the corner and struck the veteran, 
knocking him to the ground.  The Court held that 38 U.S.C.A. 
§ 1151 "does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are 
not the result of actions by the VA."  See Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993).  The Court noted that 
the legislative history reinforced the conclusion that 
compensation under 38 U.S.C.A. § 1151 is to be awarded only 
for an increase in disability that is the result of action 
by VA, and not from a coincidental event.

No matter what disability resulted from the September 9, 
1994 "accident" (assuming it was an accident as opposed to 
an "incident" or "near accident," as the evidence 
strongly suggests, and even if the veteran sustained 
additional disability as a result of the accident), such 
disability (if any) was not caused by VA medical treatment.  
As similar to Sweitzer, any neck injury incurred in this 
case was not sustained as a result of VA hospitalization, 
treatment, examination, or during VA vocational 
rehabilitation.  The veteran's injury was coincidental with 
his visit to the Temple VAMC for treatment; the injury did 
not occur as a result of any treatment that he received.  
Accordingly, any neck injuries sustained as a result of an 
accident on the way from the Temple VAMC back to the Waco 
VAMC in September 1994 are not the type of injuries within 
the ambit of 38 U.S.C.A. § 1151.  Sweitzer, supra.

Under these facts, the veteran's remedy, if any, rests under 
the Federal Tort Claims Act, 28 U.S.C.A. § 1346(b), 2672-
2680, not under 38 U.S.C.A. § 1151.

Further, and in any event, the evidence does not demonstrate 
that the veteran suffers from a neck disability as a result 
of the September 1994 incident.  While the evidence reflects 
that the veteran complained of neck pain a few days 
subsequent to September 9, 1994, X-rays taken at that time 
resulted in an impression that the cervical spine was 
essentially normal.  Further, while the veteran continued to 
complain of neck pain during the subsequent months and 
years, VA examiners have indicated that if the veteran 
indeed injured his neck in September 1994, this injury was 
along the lines of a strain which had resolved.

While an initial impression of chronic neck pain secondary 
to the September 1994 accident was noted in a December 1998 
outpatient treatment record, there was no reason (clinical 
support, etc.) given for this initial impression.  On the 
other hand, the examiners who conducted the May 1998 and 
October 2001 examinations, reviewed the record, and opined 
based on past reports, including X-ray reports, that the 
veteran's neck disability was not related to the incident of 
September 1994.  

Based on the discussion above, the clear preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
neck disability is not warranted.  


II.  Whether the veteran is competent for VA benefit 
purposes.

a.  Factual Background 

The veteran and his representative also contend, in 
substance, that the veteran is competent for VA benefit 
purposes.  The record reflects that veteran received VA 
improved pension on account of various disabilities, most 
notably his leg amputations and paranoid schizophrenia. 

A review of the evidence reflects that the veteran was 
diagnosed with a psychiatric disorder as long ago as 1984, 
when, in June of that year, he was admitted to the VAMC Waco 
and diagnosed with a dysthymic disorder.  Since that time, 
discussed above, the veteran had several admissions, 
including for substance abuse, psychiatric disorders, and 
personality disorders.  

In February 1996, the veteran was hospitalized after 
threatening to harm his girlfriend, and was diagnosed with 
polysubstance abuse and a psychiatric disorder, among other 
things, and on discharge was found to be competent for VA 
purposes.  He was also admitted in June 1996 and diagnosed 
with similar disabilities, and on discharge appeared, 
according to the examiner(s), to be competent for VA 
purposes.  At that time it was noted that the veteran's 
competence to handle benefits should be questioned if he 
continued with his polysubstance abuse.  

In August 1996 the veteran was admitted to the Temple VAMC 
with a transient ischemic attack and was determined to be 
competent for VA purposes upon discharge.  In November 1998, 
he was admitted to this facility complaining of dyspnea which 
was determined to have been caused by substance abuse.  He 
was discharged almost a month later, at which time he was 
found to be competent to manage his affairs.  

In February 1999 the veteran was admitted to the Waco VAMC 
complaining of depression and hearing voices.  He admitted to 
using alcohol and drugs during the previous two weeks.  The 
veteran was diagnosed with polysubstance abuse and psychosis 
not otherwise specified, and at the time of discharge was 
again determined to be competent for VA purposes.  In July 
1999 he was again admitted to that facility subsequent to his 
release from jail following an altercation with his 
girlfriend while under the influence of alcohol.  Due to the 
fact that the veteran had been using drugs for a long time, 
an examiner recommended that he be rated incompetent for VA 
purposes.  He was readmitted twice in August 1999, the first 
time for detoxification after an altercation at a store and a 
few days later for evaluation of his mental state.  On both 
admissions, the veteran was diagnosed with, among other 
things, polysubstance abuse, a mood disorder due to 
polysubstance abuse, and psychosis due to polysubstance 
abuse.  It was determined that the veteran was incompetent 
for VA benefits purposes due to his substance abuse and 
psychosis.  

In November 1999, the veteran was transferred from Temple 
VAMC and admitted to the Waco VAMC psychiatry service because 
of behavior problems.  The veteran was found to be calm and 
cooperative but tense and anxious.  His mood was good, his 
affect restricted, and he was experiencing no hallucinations.  
There was no suicidal or homicidal ideation present, speech 
was coherent and relevant, but the veteran was paranoid, 
hostile and suspicious.  His memory was good, judgment and 
insight superficial.  He was again diagnosed with substance 
abuse and a psychosis, not otherwise specified, and it was 
the examiner's opinion on discharge that the veteran was 
incompetent for VA purposes.  

In December 1999 the veteran voluntarily readmitted himself 
to the VAMC Waco, indicated that he had abused drugs and 
alcohol, and related that he had homicidal intents towards 
another person.  On mental status examination, he denied 
suicidal and homicidal ideation, and was cooperative and 
pleasant.  He did admit to auditory hallucinations.  The 
veteran was again diagnosed with polysubstance abuse and a 
psychosis secondary to this abuse, among other things.  At 
the time of discharge, he was not homicidal, suicidal, or 
psychotic, but was considered incompetent for VA purposes due 
to substance abuse.  

In February 2000 the veteran was again admitted to the Waco 
VAMC complaining of depression.  He was diagnosed with 
continuous polysubstance abuse and a personality disorder, 
and on discharge was again considered incompetent for VA 
purposes due to substance abuse.

In July 2000, the veteran was readmitted to the VAMC after 
another altercation while under the influence of alcohol.  On 
mental status examination, the veteran was in good contact 
with reality, his speech was coherent and relevant, and his 
affect and mood was normal.  He did admit to hearing voices, 
but denied suicidal and homicidal ideation.  His memory, 
judgment, and insight were fair.  During this admission, a 
staff psychiatrist noted that the veteran was considered 
incompetent to handle his funds (the Board assumes VA 
pension) due to his long-standing substance abuse problem and 
poor judgment, and indicated that the veteran needed a 
guardian to manage his funds.  The veteran was diagnosed with 
continuous alcohol dependence, a mood disorder secondary to 
substance abuse, and a personality disorder, among other 
things.  

During a December 2000 RO hearing, the veteran testified that 
he was not incompetent to handle his funds as he has "a roof 
over his head", enough food to last the month, and is able 
buy clothes.  He noted that he gives some of his money to his 
sisters and brothers.  The veteran further testified that he 
pays his bills each month.

Finally, in February 2001, the veteran was admitted to the 
VAMC subsequent to alcohol and drug abuse, and complained of 
hearing voices and having visual hallucinations.  He was 
found to be delusional, his insight and judgment were 
impaired, but he was alert and oriented, and his memory was 
intact.  The veteran's diagnoses included chronic 
undifferentiated schizophrenia with acute exacerbation, and 
episodic alcohol and drug abuse, and he was considered 
incompetent to handle his funds.  


II.  Legal Analysis

As previously noted, the veteran and his representative 
assert that he is competent to handle his affairs.

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a) (2001).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c) (2001).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
such doubt will be resolved in favor of competency.  38 
C.F.R. § 3.353(d) (2001).

The veteran suffers from mental disability, to include 
schizophrenia, evaluated as 70 percent disabling, as well as 
polysubstance abuse, and has not been found to be competent 
since February 1999.  He has been consistently found to be 
incompetent since July 1999, as reflected in the reports of 
VA hospitalization dated July 1999, August 1999, November 
1999, December 1999, February 2000, July 2000, December 2000, 
and February 2001. 

Following a review of the evidence, the Board concludes that 
the veteran is not competent to handle the disbursement of VA 
funds without limitation.  As previously stated, in 
accordance with the pertinent aspect of 38 C.F.R. § 3.353(c) 
(2001) set forth above, determinations relative to 
incompetency should be based upon all evidence of record.  As 
such regulatory consideration inheres in the present 
adjudication, the Board finds it to be significant that the 
recent (i.e. for the previous two plus years) above-cited 
evidence is nearly uniform that the veteran is without the 
requisite mental capacity to manage his own affairs. 

Thus, the Board finds that in view of the essentially 
uncontroverted medical evidence (again, encompassing over two 
years duration) bearing on the veteran's inability to manage 
the disbursement of his VA funds, the Board concludes that 
the evidence clearly and convincingly favors a finding that 
the veteran is mentally incompetent for VA benefit purposes. 



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for a neck disability is denied.

The veteran is not competent for VA benefit purposes.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

